Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 1 of 16 PageID #: 920




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                               MONROE DIVISION

  ________________________________________________________________________
 LIFE CHURCH OF OAK GROVE, INC.         CIVIL ACTION NO. 18-1167

 VERSUS                                          JUDGE ELIZABETH E. FOOTE

 GUIDEONE MUTUAL INSURANCE CO.          MAGISTRATE JUDGE HAYES
  _______________________________________________________________________

                               MEMORANDUM RULING

       In the instant case, Plaintiff, Life Church of Oak Grove, Inc., asserts as “its sole

 cause of action . . . the bad faith violation of La. R.S. § 22:1973.” [Record Document

 1]. The loss which allegedly gives rise to Plaintiff’s bad faith action is the total

 destruction by fire of a building leased by Plaintiff, owned by the West Carroll Parish

 School Board, and insured by Defendant, GuideOne Mutual Insurance Company. In the

 motion before the Court, GuideOne seeks dismissal of Plaintiff’s claim because Plaintiff

 has no insurable interest in the leased immovable property and therefore can have no

 claim under the Louisiana statute which imposes penalties and damages for bad faith

 insurance practices. [Record Document 23]. Life Church of Oak Grove opposes the

 motion. [Record Document 27]. For the reasons discussed below, GuideOne’s motion to

 dismiss [Record Document 23] is GRANTED. Life Church’s claims are hereby

 DISMISSED WITH PREJUDICE.

                                     BACKGROUND

       Life Church leased property from the West Carroll Parish School Board in Oak

 Grove, Louisiana. Record Document 1, pp. 2–3. The property included an approximately


                                             1
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 2 of 16 PageID #: 921




 25,000 square foot building (“the Building”) that the School Board agreed to let Life

 Church convert from an abandoned school into a church. Id. at 2. The lease contained

 no option to purchase the Building nor any other provisions by which Life Church could

 obtain an ownership interest in the Building. Life Church procured an insurance policy

 from GuideOne that covered the Building pursuant to the requirements of the lease.

 The lease states:

       LESEE [sic] shall be responsible for maintaining fire and hazard insurance
       on all the school building and premises at fair market values that are
       acceptable to the school board. LESEE [sic] is also to maintain liability
       insurance with minimum liability limits of ONE MILLION DOLLARS
       ($1,000,000.00) insuring the school grounds and premises, and listing
       the West Carroll Parish School Board as an additional insured on the
       personal liability insurance policy and shall deliver a copy of the policy to
       LESSOR.

 Record Document 1-2, p. 2. The Policy listed Life Church as a named insured and the

 School Board as an additional insured. Record Document 1, p. 3.

       On March 31, 2016, the Building was completely destroyed by a fire. Id.

 GuideOne conducted a loss appraisal and on July 19, 2016, issued a check for the

 replacement value of the building in the amount of the policy limits, $2,611,800, to

 “Life Church Oak Grove Inc and West Carroll Parish School and Law Offices of Myrt T.

 Hales, Jr.” Id. at 5. GuideOne issued checks in the same amount on two more dates,

 November 10, 2016, and May 31, 2017. Id. In its state court petition filed in a related

 matter, Life Church explained that it could not deposit those checks because

 “[p]ayment received was joint with another party who now has no interest in the funds

 and who cannot provide an endorsement.” Record Document 12-1, p. 1. The Court




                                             2
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 3 of 16 PageID #: 922




 presumes that Life Church is referring to the School Board as the “party who now has

 no interest in the funds.”

        According to Life Church, on March 22, 2018, GuideOne “reversed course” and

 entered into a settlement agreement with the School Board and the School Board’s

 insurer, Affiliated FM Insurance Company, for $1,305,900, half the value of the Policy.

 Record Document 1, pp. 5–6. GuideOne did not tell Life Church about its negotiations

 with the School Board until July 6, 2018, when the settlement was revealed through

 discovery in the related state court action. Id. Life Church alleges that GuideOne

 intentionally excluded it from the settlement agreement in order to avoid paying the full

 amount due under the Policy. Id. at 6.

        For its part, GuideOne acknowledges that it stopped payment on the last check it

 issued to Life Church after learning that the School Board had additional insurance with

 Affiliated that covered the Building. Record Document 23-1, p. 6. Affiliated and

 GuideOne then reached an agreement wherein each insurer would pay the School

 Board fifty percent of the loss. Id. GuideOne admits that it did not pay Life Church for

 the loss of the Building, but notes that it paid $217,226.39 to satisfy Life Church’s

 claims under the contents coverage provision of the Policy and $64,902.35 in claims for

 lost business income and extra expenses, including money for things such as office and

 worship space rent. Id. at 7.

        Life Church claims that GuideOne’s negotiations with Affiliated and the School

 Board as well as GuideOne’s failure to pay Life Church the replacement cost of the

 Building caused it to suffer lost earnings, lost profits, loss of goodwill, increased


                                             3
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 4 of 16 PageID #: 923




 operating costs, declining membership, declining attendance, and financial stress.

 Record Document 1, p. 6 & 12. Life Church seeks damages for bad faith insurance

 practices pursuant to Louisiana Revised Statute § 22:19731 in the amount of

 $5,093,600 (twice the replacement value of the Building), pre- and post-judgment

 interest, attorney’s fees, damages for lost earnings, lost profits, lost goodwill and

 increased operating costs, court costs, and any other relief the Court deems

 appropriate. Record Documents 1, p. 13; 25-1, p. 27. Life Church’s complaint attempts

 to make it clear that its claim is not for the original loss due to the fire, e.g. the

 replacement cost of the building, but arises only out of the insurance company’s actions

 in adjusting that claim. Indeed, Life Church notes in its complaint that it has filed a

 separate suit in state court for the original loss (presumably the Building replacement

 cost) and that the “State Suit was ongoing prior to the violation for which Plaintiff seeks

 relief herein.” Record Document 1.

                                   LAW AND ANALYSIS

 I.     Legal Standard

        In order to survive a motion to dismiss brought under Rule 12(b)(6), a plaintiff

 must “state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal, 556 U.S.


 1
   Louisiana Revised Statute § 22:1973(A) states that an insurer “owes to his insured a
 duty of good faith and fair dealing. The insurer has an affirmative duty to adjust claims
 fairly and promptly and to make a reasonable effort to settle claims with the insured or
 the claimant, or both.” La. R.S. § 22:1973(A). If an insurer breaches this duty, he is
 “liable for any damages sustained as a result of the breach.” Id. On top of general or
 special damages for breaching the imposed duty, a “claimant may be awarded penalties
 assessed against the insurer in an amount not to exceed two times the damages
 sustained or five thousand dollars, whichever is greater. Such penalties . . . shall not be
 used . . . in computing either past or prospective loss experience for . . . setting rates or
 making rate filings.” Id. § 22:1973(C).
                                               4
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 5 of 16 PageID #: 924




 662, 678 (2009). “A claim has facial plausibility when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the defendant is liable for

 the misconduct alleged.” Id. “Threadbare recitals of the elements of a cause of action,

 supported by mere conclusory statements, do not suffice.” Id. The Court must accept

 as true all of the factual allegations in the complaint in determining whether a plaintiff

 has stated a plausible claim. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555

 (2007); In re Katrina Canal Breaches Litig., 495 F.3d 191, 205 (5th Cir. 2007).

 However, a court is “not bound to accept as true a legal conclusion couched as a

 factual allegation.” Papasan v. Allain, 478 U.S. 265, 286 (1986). If a complaint cannot

 meet this standard, it may be dismissed for failure to state a claim upon which relief

 can be granted.    Iqbal, 556 U.S. at 678–79. A court does not evaluate a plaintiff’s

 likelihood for success, but instead determines whether a plaintiff has pleaded a legally

 cognizable claim. U.S. ex rel. Riley v. St. Luke’s Episcopal Hosp., 355 F.3d 370, 376 (5th

 Cir. 2004). A dismissal under 12(b)(6) ends the case “at the point of minimum

 expenditure of time and money by the parties and the court.” Twombly, 550 U.S. at

 558.

 II.    Analysis

        A.    Life Church’s Insurable Interest

        The outcome of this case turns upon whether Life Church has an insurable

 interest in the Building, separate and apart from its contents, lost business income, and

 extra expenses. That is, as is discussed below, Louisiana Revised Statute § 22:1973

 requires a claimant to have an insurable interest in any property for which it asserts


                                              5
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 6 of 16 PageID #: 925




 bad faith adjustment. To be clear, in discussing whether Life Church has an insurable

 interest in the Building, the Court is considering whether Life Church has an insurable

 interest in the immovable property alone.2

       GuideOne contends that Life Church does not have an insurable interest in the

 Building because the School Board owns the Building and Life Church was merely the

 lessee. Record Document 23-1, p. 5. GuideOne asserts that the extent of Life Church’s

 insurable interest under the Policy is in the contents of the Building and lost business

 income, for which it has already been paid. Id. at 7 & 11. In response, Life Church

 asserts that it has a more substantial economic interest in the Building than the School

 Board because it made significant material improvements to the Building, invested

 “large sums” of money and labor, and procured the Policy in order to protect its

 investment and financial interests. Record Document 27, p. 17. In order to evaluate

 these claims, the Court begins by exploring the language of § 22:1973 and the concept

 of an insurable interest under Louisiana law.3

              1.     Louisiana Insurance Law

       First, the explicit language of § 22:1973 limits claims to the “insured”:

       An insurer, including but not limited to a foreign line and surplus line
       insurer, owes to his insured a duty of good faith and fair dealing. The
       insurer has an affirmative duty to adjust claims fairly and promptly and to
       make a reasonable effort to settle claims with the insured or the claimant,
       or both. Any insurer who breaches these duties shall be liable for any
       damages sustained as a result of the breach.
 2
   Life Church did have an insurable interest in the Building contents, the church’s lost
 business income, and extra expenses, for which Life Church has been paid. The
 complaint contains no allegations that the adjustment of these claims was in bad faith.
 3
   Because this case is based on diversity jurisdiction, the Court must apply the
 substantive law of the forum state, here Louisiana. Holt v. State Farm Fire & Cas. Co.,
 627 F.3d 188, 191 (5th Cir. 2010) (citing Erie R.R. v. Tompkins, 304 U.S. 64, 78 (1938)).
                                              6
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 7 of 16 PageID #: 926




 La. R.S. § 22:1973(A) (emphasis added).

        In this case, Life Church is the named insured on the GuideOne policy, which

 provided general liability and hazard and property insurance. But an insured can only

 recover up to its insurable interest in the property. Louisiana Revised Statute §

 22:853(A) states: “[n]o contract of insurance on property or of any interest therein or

 arising therefrom shall be enforceable except for the benefit of persons having an

 insurable interest in the things insured.” Id. § 22:853(A).

        The same statute defines an insurable interest as “any lawful and substantial

 economic interest in the safety or preservation of the subject of the insurance free from

 loss, destruction, or pecuniary damage.” Id. § 22:853(B). In other words, “[i]f the loss

 of the insured property does not expose the insured to either direct, immediate or

 potential financial loss or liability, the insured does not have an insurable interest.”

 Armenia Coffee Corp. v. Am. Nat. Fire Ins. Co., 2006-0409 (La. App. 4 Cir. 11/21/06);

 946 So. 2d 249, 254. Louisiana courts have stated that “[t]he great weight of authority

 recognizes that an interest in the property protected is essential to the existence of a

 valid insuring agreement.” Barham v. USAA Cas. Ins. Co., 49,121 (La. App. 2 Cir.

 6/25/14); 144 So. 3d 1166, 1170 (citing Rube v. Pac. Ins. Co. of N.Y., 131 So. 2d 240

 (La. Ct. App. 1961)). While Louisiana courts have held that “an ownership interest is

 not necessary for an insured to have an insurable interest in the property,” Life

 Church’s interest in the Building falls short of an insurable interest for the reasons

 discussed below. Id. at 1171.




                                              7
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 8 of 16 PageID #: 927




        Regarding the payment of losses under an insurance policy, Louisiana is known

 as a “valued policy” state. A valued policy is one that “specifies the value of the

 property insured, and thereby fixes the specific amount to be paid . . . , at least in the

 event of total loss.” 15 La. Civ. L. Treatise, Ins. Law & Practice § 10:27 (4th ed.). This

 requirement “protects an insured from getting less than what he has paid for by

 prohibiting the insurer from contesting the value of the property after once fixing the

 value for the purpose of calculating premiums.” Id. This concept has been codified as to

 fire insurance policies at Louisiana Revised Statute § 22:1318(A). But, this statute limits

 recovery under a valued policy by stating that “[t]he liability of the insurer of a policy of

 fire insurance, in the event of total or partial loss, shall not exceed the insurable

 interest of the insured in the property unless otherwise provided for by law.” La. R.S. §

 22:1318(C). Furthermore, the statute provides that “[n]othing in this Section shall be

 construed as to preclude the insurer from questioning or contesting the insurable

 interest of the insured,” as GuideOne has done in this case. Id.; see Barham, 144 So.

 3d at 1171. Accordingly, under Louisiana law, Life Church cannot collect the full value

 of the Policy if it has no insurable interest in the Building, regardless of GuideOne’s

 actions in adjusting the claim and in settling with the School Board.

               2.     Application

        The Court finds that Life Church does not have an insurable interest to support

 its claims against GuideOne for bad faith under the Louisiana statute. In this case, all

 parties admit that the School Board was the owner of the Building. At no point does

 Life Church assert that it acquired an ownership interest in the Building, nor does it


                                               8
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 9 of 16 PageID #: 928




 assert that it had a written option to purchase the Building or other written agreement

 by which it could obtain an ownership interest. Thus, the School Board is entitled to the

 insurance proceeds for the destruction of the Building because a party who is merely a

 lessee when property is destroyed “has no interest in the property, or in the insurance

 which insures the property absent a specific clause in an agreement between the

 parties.” Gayle v. Commercial Union Assurance Co., 98 So. 2d. 604, 606 (La. Ct. App.

 1981).

          Life Church argues that its status as a lessee of the Building is not determinative

 because something less than ownership can create an insurable interest. Record

 Document 27-1, p. 12. While this broad statement is correct legally, Life Church’s

 interest in the property does not rise to the level required by law to create a non-

 owner’s insurable interest. Life Church cites Haddad v. Elkhateeb, 2010-0214 (La. App.

 4 Cir. 8/11/10); 46 So. 3d 244, to support its position. In Haddad, a lessee had an

 insurable interest in “business personal property,” such as coolers, shelves, and cash

 registers, which he used to run a supermarket and which were destroyed or damaged

 after a hurricane. Id. at 248 & 252. The court found that the lessee was entitled to the

 insurance proceeds from a policy in his name covering that property because he “used

 and depended upon each and every item of lost and/or damaged business personal

 property located in the store in the daily operation of the supermarket.” Id. at 252. The

 court found that the lessee “had a significant and substantial economic interest” in

 preserving the damaged property because he was subject to pecuniary loss without it.

 Id.


                                               9
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 10 of 16 PageID #: 929




          Despite Life Church’s assertions, Haddad does not support its position in the

  instant case. In Haddad, the lessee did not recover insurance proceeds for the leased

  building where the supermarket was located, but only for the items contained within

  that building that were used to run his business. Similarly, although Life Church has not

  been paid for the loss of the Building itself, it has recovered insurance proceeds for the

  value of the contents of the Building that it used to perform its operations as a church.

  Record Document 23-1, p. 7. GuideOne also compensated Life Church for business

  expenses and lost income to offset the pecuniary losses caused by not being able to

  use its regular worship space. Id. Therefore, although Haddad demonstrates that a

  lessee can have an insurable interest, this case does not support Life Church’s position

  because GuideOne has already paid Life Church for its insurable interest under the

  Policy. In fact, Haddad bolsters the Court’s conclusion that Life Church does not have

  an insurable interest in the Building.

         In further support of its argument that it has an insurable interest in the

  Building, Life Church states that it “intended to protect its investment when it procured

  the fire insurance policy as it had significant financial interest in the preservation of

  business facilities.” Record Document 27-1, p. 17. Although this statement indicates

  that Life Church chose to procure this insurance, the lease required Life Church to

  insure the Building. The lease stated that Life Church was to maintain fire and hazard

  insurance for the Building and its premises at “fair market values that are acceptable to

  the [S]chool [B]oard.” Record Document 1-2, p. 2. Additionally, Life Church was

  obligated to maintain liability insurance with a minimum limit of $1,000,000.00 and list


                                              10
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 11 of 16 PageID #: 930




  the School Board as an additional insured. Id. Such provisions are common in lease

  agreements and are part of the lease consideration. While acknowledging this

  requirement, Life Church states that it insured the Building “for more than its fair

  market value so it could be replaced if destroyed.” Record Document 27-1, p. 14.

  However, Life Church’s reasons for procuring insurance in a certain amount do not

  impact its insurable interest in the Building. If this were not the case, the requirement

  that a party have an insurable interest to enforce an insurance contract would be

  rendered meaningless. Life Church may not circumvent the necessity of an insurable

  interest by procuring a level of coverage higher than the fair market value.

        In attempting to establish an insurable interest, Life Church makes several

  references to improvements it made to the Building. Record Document 1, p. 2. Life

  Church appears to contend that these improvements give it an insurable interest in the

  Building. Record Document 27-1, p. 17. Based on the terms of the lease between Life

  Church and the School Board, the Court disagrees. The lease states that Life Church

  “shall be responsible for all maintenance and upkeep of the premises, including any

  heating, air conditioner or structural repairs.” Record Document 1-2, p. 2. The lease

  further provides that, upon termination, “[lessee] shall yield up and return to [lessor],

  the said premises and all the said building, improvements and facilities in as good

  condition as when received by [lessee] . . . .” Id. Under these terms, any structural

  improvements that could be categorized as “maintenance and upkeep” were required

  under and anticipated by the lease. Furthermore, all structural improvements were

  required to be returned to the School Board at the end of the lease. Because any


                                              11
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 12 of 16 PageID #: 931




  structural improvements made by Life Church belong to the School Board, any loss or

  damage to those improvements would not expose Life Church to “direct, immediate or

  potential financial loss or liability.” Armenia Coffee Corp., 946 So. 2d at 254. As such,

  Life Church does not have an insurable interest in any structural improvements it made

  to the Building.

         Life Church also refers several times to its belief that it would eventually come to

  own the Building and states that it had an “understanding that the property would be

  conveyed and/or transferred to Life Church.” Record Document 27-1, p. 5. Presumably,

  Life Church believes that this understanding gives it an insurable interest in the

  Building. This belief is incorrect. First, this alleged understanding is not contained in the

  lease. See Record Document 1-2. Second, Life Church has not produced a separate

  document reflecting this understanding nor does it allege that this “understanding” was

  ever reduced to writing. Without a writing, any agreement Life Church may have had

  with the School Board regarding the Building is not legally binding. The Louisiana Civil

  Code dictates that “[a] transfer of immovable property must be made by authentic act

  or by act under private signature.” La. Civ. Code art. 1839; see also E. Tangipahoa Dev.

  Co., LLC v. Bedico Junction, LLC, 2008-1262 (La. App. 1 Cir. 12/23/08); 5 So. 3d 238,

  244 (“Agreements relating to the transfer of or option to purchase immovable property

  must be in writing in a form prescribed by LSA-C.C. art. 1839.”). Therefore, any

  unwritten agreement that the School Board would eventually transfer the Building to

  Life Church does not give Life Church an insurable interest in the Building.




                                               12
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 13 of 16 PageID #: 932




         Even if the lease did contain an option to purchase the Building, such option

  would not necessarily give Life Church an insurable interest in the Building. In Gayle v.

  Commercial Union Assurance Company, the court determined that the property owner,

  not the lessee, was entitled to the insurance proceeds after the property was destroyed

  by a fire, even though the lessee exercised an option to purchase the property after the

  fire. 98 So. 2d. at 606. In reaching this conclusion, the court stated that “the

  relationship between the parties was that of lessor/lessee at the time the fire occurred.”

  Id. The court observed that “[t]he great weight of authority in other jurisdictions is that

  when an option [to purchase] is not exercised until after the premises are damaged,

  the insurance proceeds belong to the lessor.” Id. at 605–06. This is because a person

  who does not yet own the property “has no interest in the property, or in the insurance

  which insures the property absent a specific clause in an agreement between the

  parties.” Id. at 606.

         Despite Life Church’s belief to the contrary, it does not have an insurable interest

  in the Building. None of Life Church’s arguments in support of its position—that it

  intentionally procured fire insurance in an amount above the Building’s fair market

  value, made improvements to the Building, and had an understanding with the School

  Board that it would eventually own the Building—can demonstrate an insurable interest.

  As such, Life Church has no basis upon which to enforce its Policy with GuideOne nor

  therefore to demand damages for alleged bad faith actions by the insurer. See La. R.S.

  § 22:853(A).




                                              13
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 14 of 16 PageID #: 933




           B.    GuideOne’s Rights under the Policy

           Without an insurable interest in the Building, Life Church has no cause of action

  based on GuideOne’s settlement with the School Board. However, because Life Church

  has couched its claim for the replacement value of the Building as arising from the bad

  faith adjustment of an insurance claim, the Court will address GuideOne’s rights under

  the Policy. The Court finds that the Policy explicitly allowed GuideOne to settle losses

  with the School Board instead of Life Church. Under Louisiana law, “[a]n insurance

  policy is a contract between the insured and insurer and has the effect of law between

  them.” Gorman v. City of Opelousas, 2013-1734 (La. 7/1/14); 148 So. 3d 888, 892.

  When interpreting an insurance contract, the court is “to ascertain the common intent

  of the insured and the insurer as reflected by the words in the policy.” Peterson v.

  Schimek, 98-1712 (La. 3/2/99); 729 So. 2d 1024, 1028. If the words of an insurance

  contract are “clear and explicit and lead to no absurd consequences, courts must

  enforce the contract as written and may make no further interpretation in search of the

  parties’ intent.” Id. Thus, the Court must enforce the Policy as written if its terms are

  clear.

            Turning to the language of the Policy, it states that GuideOne “may adjust

  losses with the owners of lost or damaged property if other than you.” Record

  Document 23-2, p. 47. The Policy goes on to say that if GuideOne pays the owners,

  “such payments will satisfy your claims against us for the owners’ property” and that

  GuideOne “will not pay the owners more than their financial interest” in the Building.

  Id. Life Church argues that GuideOne violated this provision by paying the School Board


                                               14
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 15 of 16 PageID #: 934




  more than its financial interest but does not dispute the fact that the Policy explicitly

  allows GuideOne to settle losses with the School Board, the owner of the Building. See

  Record Document 27-2, pp. 17–18.

         Moreover, the Policy states that if there is other insurance covering the same

  loss or damage, GuideOne will pay only for the amount of covered loss or damage “in

  excess of the amount due from that other insurance.” Record Document 23-2, p. 56.

  Accordingly, the Policy allowed GuideOne to negotiate with Affiliated. Despite Life

  Church’s attempts to paint GuideOne’s negotiations with the School Board and Affiliated

  as a sinister and unethical plot to save money at Life Church’s expense, the Policy

  provided that GuideOne could take the actions that it did. The Court finds that the

  language of the Policy clearly and explicitly allowed GuideOne to settle with the School

  Board, negotiate with Affiliated, and only pay its share of losses.

                                       CONCLUSION

         In this case, Life Church alleges that GuideOne’s conduct constituted a bad faith

  adjustment of the insurance claim for the replacement cost of the Building and seeks

  penalties and damages under § 22:1973. However, Life Church’s lack of an insurable

  interest in the Building precludes it from asserting a claim for bad faith adjustment.

  Additionally, the Policy allowed GuideOne to negotiate with Affiliated and settle with the

  School Board. For these reasons, the Court finds that Life Church has failed to plead a

  legally cognizable claim that GuideOne acted in bad faith under § 22:1973 when it

  settled with the School Board. St. Luke’s Episcopal Hosp., 355 F.3d at 376. Thus, Life

  Church has no cause of action against GuideOne, and GuideOne’s motion to dismiss for


                                               15
Case 3:18-cv-01167-EEF-KLH Document 34 Filed 09/23/20 Page 16 of 16 PageID #: 935




  failure to state a claim [Record Document 23] is GRANTED. Life Church’s claims are

  hereby DISMISSED WITH PREJUDICE.

        A judgment consistent with the instant memorandum ruling will issue separately.

       THUS DONE AND SIGNED this _23rd_______ day of September, 2020.




                                       ELIZABETH ERNY FOOTE
                                       UNITED STATES DISTRICT JUDGE




                                           16
